Motion Granted; Abatement Order filed February 20, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00898-CV
                                  ____________

  GARY NEUS, LIQUIDATING TRUSTEE OF THE TRANSMERIDIAN
          EXPLORATION LIQUIDATING TRUST, Appellant

                                        V.

  DINGO DRILLING, INC. AND MIKE HUSSER, INDIVIDUALLY AND
               D/B/A OILFIELD TOOLS.NET, Appellee


                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-68079


                          ABATEMENT ORDER

      On February 18, 2014, the parties notified this court that they had reached an
agreement to settle the issues on appeal, and they requested that the briefing
schedule be extended to allow them to complete the terms of the settlement. The
motion is granted. Accordingly, we issue the following order.
      The appeal is ABATED, treated as a closed case, and removed from this
court’s active docket until March 21, 2014. The appeal will be reinstated on this
court’s active docket at that time, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by either party, or the court may reinstate the
appeal on its own motion.



                                      PER CURIAM